Citation Nr: 0636499	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for meniscus injury to the left knee with 
instability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left knee degenerative joint disease with limited 
motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection for degenerative joint 
disease of the left knee, assigning a 10 percent evaluation 
effective December 23, 2003.  In an October 2005 Supplemental 
Statement of the Case, the RO granted a combined increased 
rating of 30 percent for the left knee, including a 20 
percent rating for degenerative joint disease with limited 
motion and a separate 10 percent rating for history of 
meniscus injury with joint instability.  The veteran has 
indicated that he is not satisfied with these ratings.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In February 2006, the veteran testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing at the RO.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran, through his 
representative, waived RO jurisdiction.


FINDINGS OF FACT

The veteran's left knee degenerative joint disease and 
meniscus injury is currently manifested by extension most 
severely limited to 20 degrees, flexion most severely limited 
to 70 degrees, significant instability, medial laxity, varus 
deformity, weakness, and functional impairment due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial separate evaluation of 20 
percent, but no higher, for lateral instability or 
subluxation of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006); 
VAOPGCPREC 23-97 (1997).

2.  The criteria for an initial evaluation of 30 percent, but 
no higher, for left knee degenerative joint disease with 
limited motion have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2006).

3.  The criteria for a separate compensable rating for 
limitation of flexion of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2006); VAOPGCPREC 9-04 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the initial increased 
rating claim for the left knee disability and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an April 2005 VA letter.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any other evidence he considered 
relevant to his claim, including any evidence in his 
possession.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The present appeal stems from a July 2004 rating 
decision, in which the RO granted service connection for a 
left knee disability, assigning a 10 percent rating.  VCAA 
notice regarding the initial rating claim was provided to the 
veteran in April 2005.  Even though the notice provided to 
the veteran in April 2005 was not given prior to the first 
AOJ adjudication of the claim, the present issue on appeal 
did not arise until the veteran disagreed with his grant of 
service connection.  Additionally, any procedural errors were 
corrected by the subsequent VA letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice also was provided 
by the AOJ prior to the last transfer and certification of 
the veteran's case to the Board and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing or content of the VCAA notice requirement was non-
prejudicial.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess as applying to any 
matter involving an award of a disability rating and/or an 
effective date for award of benefits.  While the veteran was 
not provided a VCAA letter outlining the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Id.  As the veteran was 
granted service connection and assigned an evaluation and 
effective date, the Secretary had no obligation to provide 
further notice under the statute.  Id.  Thus, VA's duty to 
notify the veteran has been satisfied.   

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from 2005 to 2006, and 
private medical records dated from 2000 to 2006.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in June 2004 and 
May 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO granted service connection for degenerative joint 
disease of the left knee in July 2004, assigning a 10 percent 
rating effective December 23, 2003.  The veteran appealed 
this action.  In October 2005, the RO assigned an increased 
combined rating of 30 percent for the left knee, including a 
20 percent rating for degenerative joint disease with limited 
motion and a 10 percent rating for meniscus injury with joint 
instability.  The veteran has indicated that he is not 
satisfied with these ratings.

He testified that the pain in his knees woke him up at night 
but that what bothered him most was his difficulty walking.  
He noted that it seemed there was no more strength left in 
the leg and that he tried to do strength exercises but 
sometimes was unable due to the pain.  He also noted that he 
was not able to ski because of his knee.  He indicated that 
he used a cane and wore a brace and that without the brace 
his knee would buckle on average a couple of times a week.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's left knee disability currently is rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5261 for degenerative joint disease with limited motion, 
and 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for slight impairment of the knee, recurrent 
subluxation or lateral instability.  

Arthritis, due to trauma, substantiated by x-ray findings 
will be rated as degenerative arthritis.  DC 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003.  The average normal range of motion of 
the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

In order to get the next higher 30 percent rating under DC 
5010-5261, the evidence must show extension limited to 20 
degrees.  A 40 percent rating is assigned for extension 
limited to 30 degrees; and a 50 percent rating is assigned 
for extension limited to 45 degrees.

An April 2000 private physical therapy report shows left knee 
extension was to 7 degrees.  Private orthopedic records dated 
from March 2000 to July 2000 show extension contracture from 
3 to 7 degrees.  A June 2004 VA examination report shows 
extension from 5 to 0 degrees with pain.  In May 2005, a VA 
examination report shows extension was reduced by 15 degrees, 
further limited approximately four to five degrees after 
repetitive use, secondary to pain.  An August 2005 VA 
outpatient treatment report shows extension from 0 to 10 
degrees with pain at the joint line.  A September 2005 VA 
outpatient treatment report shows extension to 10 degrees.  

Based on the May 2005 VA examination, which showed extension 
limited to 15 degrees with an additional four to five-degree 
loss with pain, the next higher 30 percent rating under DC 
5261 is warranted.   In evaluating the veteran's claim, the 
Board must consider functional loss due to pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 40 percent rating 
is not warranted because none of the medical evidence shows 
extension limited to 30 degrees.

As noted, the veteran's knee has a separate 10 percent rating 
under DC 5257 for other impairment of the knee, including 
recurrent subluxation or lateral instability.  VAOPGCPREC 23-
97 (1997).  In order to get the next higher 20 percent 
rating, the evidence must show moderate recurrent subluxation 
or lateral instability.  A 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.    The 
words "severe" and "moderate" are not defined in the VA 
Schedule for Rating Disabilities.  

A March 2000 private medical record shows no excess laxity of 
the medial collateral ligament.  An April 2000 private 
physical therapy record shows that stability was normal with 
no excess laxity.  A May 2000 private physical therapy report 
shows a mild limp with some medial laxity.  Stability was 
normal.  There was no anterior or posterior laxity, despite 
anterior cruciate ligament change.  Private medical records 
dated from June 2000 to July 2000 show no laxity in the 
anterior or posterior cruciate ligament.  A June 2000 private 
medical record notes that the veteran had intermittent true 
locking and feeling of some giving away.

In June 2004, a VA examination report shows no dislocation or 
subluxation.  On weight-bearing, the veteran had a limp on 
his left leg.  A March 2005 private x-ray examination report 
shows complete medial joint line collapse, varus deformity, 
and pseudolaxity of the medial collateral ligament.  The 
physician suggested a knee arthroplasty.  

A May 2005 VA examination report shows the veteran was 
advised to have a total knee replacement but refused.  He 
reportedly had pain on weight-bearing, which caused a 
significant disability in the form of imbalance and holding 
his weight on his lower extremities as he was walking.  He 
did not use crutches, a brace, or a cane, and had no episodes 
of dislocation or recurrent subluxation.  Physical 
examination revealed minimal instability and weakness.  On 
weight bearing, the knee was especially painful.  

An August 2005 VA outpatient treatment report shows a 
positive anterior drawer test with 3+ laxity and positive 
Lachman's with 3+ laxity.  Medial and lateral laxity was 
stable.  Motor and gait was intact.  The plan was to get the 
veteran a knee brace; it was noted that he declined surgery.

A December 2005 private progress note shows the veteran was 
fitted with a knee brace and instructed on use.  In January 
2006, the veteran complained of his left knee giving out more 
than it used to.  He reportedly altered his gait on 
ambulating.  He later reported in January 2006 that he had 
fallen less over the last week due to switching his cane from 
the right side to the left side and that he could not do much 
walking anymore.  A January 2006 VA outpatient treatment 
report shows the veteran used a cane and favored his right 
leg.

Upon review, the medical evidence rises to the level of 
moderate instability in the left knee.  The veteran 
reportedly had a limp on his left and significant instability 
in the form of imbalance.  He also had to use a brace and a 
cane to keep from falling, and had medial laxity, varus 
deformity, and weakness.  The evidence, however, does not 
show severe recurrent subluxation or lateral instability, as 
some of the medical findings do not show laxity, instability, 
dislocation, or subluxation.  Thus, a 20 percent rating, but 
no higher, for lateral instability in the left knee is 
warranted under DC 5257.

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg).  VAOPGCPREC 9-2004 (2004).  A noncompensable (0 
percent) rating is assigned for flexion limited to 60 
degrees; a 10 percent rating is assigned for flexion limited 
to 45 degrees; a 20 percent rating is assigned for flexion 
limited to 30 degrees; and a 30 percent rating is assigned 
for flexion limited to 15 degrees.  DC 5260.

An April 2000 private physical therapy report shows flexion 
to 113 degrees.  Private medical records dated from March 
2000 to July 2000 show a flexion contracture from 2 to 4 
degrees.  A March 2000 private medical record notes that the 
veteran lacked full flexion weightbearing by 50 percent and 
non-weightbearing by 10 degrees.  In June 2004, a VA 
examination report shows 90 degrees of flexion with pain at a 
5 out of 10.  A May 2005 VA examination report shows flexion 
to approximately 75 degrees, additionally limited four to 
five degrees after repetitive use, secondary to pain.  An 
August 2005 VA outpatient treatment report shows flexion to 
130 degrees.  A September 2005 VA outpatient treatment report 
shows flexion to 70 degrees.  As the most severe limitation 
of flexion was to 70 degrees in May 2005, a separate rating 
under DC 5260 does not apply. 

DC 5262 addresses impairment of tibia and fibula, based on 
whether there is malunion or nonunion.  While medical records 
show a torn meniscus, there are no findings of malunion or 
nonunion of the tibia and fibula.  A May 2005 VA x-ray 
examination report shows no acute fracture in the left knee.

The only other diagnostic code pertaining to the knee that 
provides an evaluation higher than 30 percent is DC 5256 for 
knee ankylosis.  None of the medical records, however, show 
ankylosis in the left knee; i.e., that the knee is immobile 
or consolidated.  See Dorland's Illustrated Dictionary, 28th 
edition, p. 86.  A June 2004 VA examiner specifically 
reported no ankylosis.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While the veteran has significant 
complaints of pain, swelling, and weakness, particularly with 
any physical activity, any functional loss already is 
contemplated by the 30 percent rating assigned on appeal 
under DC 5261 and the separate 20 percent rating under DC 
5257.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.      

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's left knee disability warranted a 
rating higher than 30 percent under DC 5261 or 20 percent 
under DC 5257.  Thus, "staged ratings" are inapplicable to 
this case.

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
left knee disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

In sum, the Board finds that the level of the veteran's left 
knee degenerative joint disease with limited motion more 
closely approximates a 30 percent rating, but no higher, 
under 38 C.F.R. § 4.71a, DC 5261 and that the level of the 
veteran's meniscus injury with instability more closely 
approximates the criteria for a rating of 20 percent, but no 
higher, under DC 5257.  




ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for meniscus injury to the left knee with instability 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to an initial evaluation of 30 percent, but no 
higher, for left knee degenerative joint disease with limited 
motion is granted, subject to the rules and payment of 
monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


